Name: European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU
 Type: Decision
 Subject Matter: Europe;  European construction
 Date Published: 2019-03-22

 22.3.2019 EN Official Journal of the European Union LI 80/1 EUROPEAN COUNCIL DECISION (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 50(3) thereof, Whereas: (1) On 29 March 2017, the United Kingdom notified the European Council of its intention to withdraw from the European Union and the European Atomic Energy Community (Euratom) in accordance with Article 50 Treaty on the European Union, which applies to Euratom by virtue of Article 106a of the Treaty establishing the European Atomic Energy Community. (2) On 22 May 2017, the Council authorised the Commission to open negotiations with the United Kingdom for an agreement setting out the arrangements for its withdrawal, taking account of the framework for its future relationship with the Union. (3) The negotiations were conducted in the light of the Guidelines of 29 April and 15 December 2017 and of 23 March 2018 provided by the European Council with the overall objective of ensuring an orderly withdrawal of the United Kingdom from the Union and Euratom. (4) On 14 November 2018, the President of the European Commission sent to the President of the European Council the draft Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community (Withdrawal Agreement), for which the government of the United Kingdom had signalled its approval. On 22 November 2018, the President of the European Commission submitted to the President of the European Council the draft Political declaration setting out the framework for the future relationship between the European Union and the United Kingdom of Great Britain and Northern Ireland (Political Declaration), agreed at negotiators' level and agreed in principle at political level, subject to the endorsement of the Leaders. (5) On 25 November 2018, the European Council endorsed the Withdrawal Agreement and approved the Political Declaration. (6) On 11 March 2019, the President of the European Commission sent to the President of the European Council the Instrument relating to the Withdrawal Agreement and the Joint Statement supplementing the Political Declaration, agreed between Prime Minister May and the President of the European Commission Juncker and endorsed by the European Commission on the same day. On 21 March 2019, the European Council approved both documents. (7) According to Article 50(3) TEU, the Treaties are to cease to apply to the withdrawing State from the date of entry into force of the Withdrawal Agreement or, failing that, two years after the notification, unless the European Council, in agreement with the Member State concerned, unanimously decides to extend this period. (8) By letter of 20 March 2019, the United Kingdom submitted a request for an extension of the period provided for in Article 50(3) TEU until 30 June 2019, with a view to finalising the ratification of the Withdrawal Agreement. (9) On 21 March 2019, the European Council agreed to an extension until 22 May 2019, provided the Withdrawal Agreement is approved by the House of Commons in the following week. If that is not the case, the European Council agreed to an extension until 12 April 2019 and indicated that it expected the United Kingdom to indicate a way forward before 12 April 2019 for its consideration. (10) This extension will have the consequence that the United Kingdom will remain a Member State with all the rights and obligations set out in the Treaties and under Union law. If the United Kingdom is still a Member State on 23-26 May 2019, it will be under the obligation to hold the elections to the European Parliament in accordance with Union law. It is to be noted that the United Kingdom would have to give notice of the poll by 12 April 2019 in order to hold such elections. (11) Such an extension excludes any re-opening of the Withdrawal Agreement. Any unilateral commitment, statement or other act by the United Kingdom should be compatible with the letter and the spirit of the Withdrawal Agreement. (12) As provided for in Article 50(4) TEU, the United Kingdom has not taken part in the discussions of the European Council concerning this decision nor in its adoption. However, as set out in the letter from the Permanent Representative of the UK to the European Union, Sir Tim Barrow, of 22 March 2019, it has agreed, in accordance with Article 50(3) TEU, to the extension of the period referred to in that Article and to this decision, HAS ADOPTED THIS DECISION: Article 1 In the event that the Withdrawal Agreement is approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 22 May 2019. In the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. In that event, the United Kingdom will indicate a way forward before 12 April 2019, for consideration by the European Council. Article 2 This decision shall enter into force on the day of its adoption. Done at Brussels, 22 March 2019. For the European Council The President D. TUSK